EXHIBIT 10.32
AMENDMENT NUMBER ONE
TO THE
CLEAR SKIES SOLAR, INC.
2008 NON-EMPLOYEE DIRECTORS COMPENSATION PLAN
 
THIS AMENDMENT TO THE CLEAR SKIES SOLAR, INC. 2008 NON-EMPLOYEE DIRECTORS
COMPENSATION PLAN (this “Amendment”), dated as of  November ____, 2008 is made
and entered into by Clear Skies Solar, Inc., a Delaware corporation (the
“Company”).  Terms used in this Amendment with initial capital letters that are
not otherwise defined herein shall have the meanings ascribed to such terms in
the Clear Skies Solar, Inc. 2008 Non-Employee Directors Compensation Plan (the
“Plan”).


RECITALS


WHEREAS, Section 8 of the Plan provides that the Board may amend the Plan from
time to time; and


WHEREAS, the Board desires to amend the Plan to allow the Board to make
discretionary grants of Options to the non-employee directors of the Company.


NOW, THEREFORE, in accordance with Section 8 of the Plan, the Company hereby
amends the Plan as follows:


1.           Section 2 of the Plan is hereby amended by deleting said Section in
its entirety and substituting in lieu thereof the following new Section 2:


2.
Administration of the Plan.



The Plan shall be administered by the Board of Directors of the Company and/or
by a duly appointed committee of the Board having such powers as shall be
specified by the Board (the “Board”).  Any subsequent references herein to the
Board shall also mean the committee if such committee has been appointed and,
unless the powers of the committee have been specifically limited, the committee
shall have all of the powers of the Board granted herein, including, without
limitation, the power to terminate or amend the Plan at any time subject to the
terms of the Plan and any applicable limitations imposed by law.  The Board
shall have authority to administer the Plan subject to the provisions of the
Plan but, except as otherwise provided in Section 7(b) below, shall have no
authority, discretion or power to select the non-employee directors of the
Company who will receive options under the Plan, to set the exercise price of
the options granted under the Plan, to determine the number of shares of common
stock to be granted upon exercise of options or the time at which such options
are to be granted, to establish the duration of option grants, or to alter other
terms or conditions specified in the Plan.  All questions of interpretation of
the Plan or of any options granted under the Plan (an “Option”) shall be
determined by the Board, and such determinations shall be final and binding upon
all persons having an interest in the Plan and/or any Option.  Any officer of
the Company shall have the authority to act on behalf of the Company with
respect to any matter, right, obligation, or election which is the
responsibility of or which is allocated to the Company herein, provided the
officer has apparent authority with respect to such matter, right, obligation,
or election.

 
 

--------------------------------------------------------------------------------

 



2.           Section 7 of the Plan is hereby amended by inserting the following
new subparagraph (b) after subparagraph (a) and re-lettering the existing
subparagraphs (b) – (f) accordingly:


(b)           Discretionary Grant of Options.  In addition to the Options
granted pursuant to Section 7(a) above, subject to execution by the relevant
Non-Employee Director of an appropriate Option Agreement for each Option,
Options may be granted to Non-Employee Directors at any time and from time to
time as may be determined by the Board.  The Board, upon its own action, may
from time to time grant, but is not required to grant, additional Options to any
Non-Employee Directors.  The Board shall have discretion in determining the
Non-Employee Directors to whom additional Options will be granted, the number of
shares of Stock subject to such Options granted to such participants, and the
time in which such Options shall become exercisable.  The Board’s determinations
and the terms and provisions of such Options need not be uniform and may be made
by it selectively among the Non-Employee Directors who may receive additional
Options pursuant to this Section 7(b).


3.             Section 7(b) of the Plan (Section 7(c) after this Amendment) is
hereby amended by substituting “Section 7(c)” in lieu of the reference to
“Section 6(c)” therein.


4.             Section 7(d)(i) of the Plan (Section 7(e)(i) after this
Amendment) is hereby amended by substituting “Section 7(e)(ii)” in lieu of the
reference to “Section 6(d)(ii)” therein.


5.             Section 7(d)(iv) of the Plan (Section 7(e)(iv) after this
Amendment) is hereby amended by substituting “Section 7(e)(ii)” in lieu of the
reference to “Section 6(d)(ii)” therein.


6.             Section 7(f)(iv) of the Plan (Section 7(g)(iv) after this
Amendment) is hereby amended by substituting “Section 7(g)” in lieu of all
references to “Section 6(f)” therein.


7.             Section 10(b) of the Plan is hereby amended by substituting
“Section 7(e)” in lieu of the reference to “Section 6(d)” therein.


8.             Except as expressly amended by this Amendment, the Plan shall
continue in full force and effect in accordance with the provisions thereof.


* * * * * * * * *


IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed as
of the date first written above.


CLEAR SKIES SOLAR, INC.
 
By:
 
Its:
 

 
 
2

--------------------------------------------------------------------------------

 
